 Case 2:85-cv-04544-DMG-AGR Document 605 Filed 07/17/19 Page 1 of 1 Page ID #:31361



                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
 Jenny Lisette Flores, et al.                                            CASE NUMBER
                                                                                              CV 85-4544-DMG (AGRx)
                                                          Plaintiff(s)
                                 v.
 William Barr, Attorney General, et al.                                         ORDER ON APPLICATION OF NON-
                                                                              RESIDENT ATTORNEY TO APPEAR IN A
                                                       Defendant(s).              SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Kathawala, Rene                                                                  of    Orrick, Herrington & Sutcliffe LLP
  Applicant’s Name (Last Name, First Name & Middle Initial                               51 West 52nd Street
  (212) 506-5100                             (212) 506-5151                              New York, NY 10019
  Telephone Number                           Fax Number
  rkathawala@orrick.com
                                  E-Mail Address                                         Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Plaintiffs Jenny Lisette Flores, et al.


  Name(s) of Party(ies) Represent                                   Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
  Askew, Kevin M.                                                                  of     Orrick, Herrington & Sutcliffe LLP
  Designee’s Name (Last Name, First Name & Middle Initial                                 777 S. Figueroa St., Suite 3200
  238866                              213-629-2020                 213-612-               Los Angeles, CA 90017
                                                                   2499
  Designee’s Cal. Bar No.              Telephone Number            Fax Number
  kaskew@orrick.com
                                  E-Mail Address                                          Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☒GRANTED
  ☐DENIED:            ☐     for failure to pay the required fee.
                      ☐     for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐     for failure to complete Application:
                      ☐     pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                            is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐     pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                            District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.


Dated: July 17, 2019
                                                                                        Dolly M. Gee, U.S. District Judge


 G-64 Order (05/16)             ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                  Page 1 of 1
